Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/21 has been entered.
Receipt of amendment and response dated 7/8/21 is acknowledged.
New claims 11-20 have been added.  Claims 3 and 9 have been canceled.
Claims 1-2, 4-8, 10-20 are pending in the instant application.
The following rejections have been maintained and new limitations have been appended to the following rejections:
Minor Informalities
Instant claim 1 misspells Dimethylaminoetheyl methacrylate. A correction is requested.

Claim Rejections - 35 USC § 103

1.	Claims 1-2, 4-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over DE 19937434 to Michael et al. (cited on IDS dated 9/4/20), WO 2019/191747 to Streuli et al (Streuli), US 20140186284 to Sha et al (Sha) in view of US 2016/0310401 to Greyson et al and Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001).

Instant claim 1 has been amended and requires a combination of a)  at least one cationically modified guar derivative with a mass average molecular weight in the range from about 50,000 to about 70,000 and a cationic degree of substitution in the range from 0.1 to 2, wherein the cationically modified guar derivative is selected from the group of compounds with the INCI designation Guar Hydroxypropyltrimonium Chloride: and b) at least one vinylcaprolactam-containing copolymer, wherein the copolymer is selected from the group of compounds with the INCI designation Vinyl Caprolactam/VP Dimethylaminoetheyl Methacrylate Copolymer and/or selected from the group of compounds with the INCI designation VP/Vinyl Caprolactam/DMAPA Acrylates Copolymer.
Instant claims 1 has been amended to recite an additional gelling agent selected from the group of compounds with INCI designation Carbomer.
Michael teaches a hair treatment composition comprising: a) 0.01% to 20 wt% a terpolymer made of vinylpyrrolidone, vinylcaprolactam and a basic acrylamide monomer; b) 0.01 to 10 wt% cationic hair care polymer; c) 0.01-5 wt% of a film-forming non-ionic polymer; and d) 0.01-10- wt% cationic surfactant (abstract, 0005), for effective hair styling with a long-lasting volume effect, good hair care properties and low residue [0004]. For the terpolymer a), Michael specifically states Aquaflex SF40 [0006]. Instant specification at [0066] teaches copolymer b) terpolymer made of N-vinylpyrrolidone, N-vinylcaprolactam and N,N-dimethylaminopropylmethacrylate, which can be Aquaflex SF 
Thus, Michael teaches the instant claimed terpolymer as well as guar hydroxypropyltrimonium chloride, for hair styling effect. For the amounts of terpolymer and cationic guar polymer, Michael teaches 0.01 to 10 wt% cationic hair care polymer, which includes the claimed ranges of instant claims 11-15. While Michael does not necessarily teach a combination of cationic polymers such as those claimed components a) and b) and instead teaches that the composition includes at least one cationic polymer suggesting more than one cationic polymers can be employed.  
Further, Michael reference does not teach the molecular weight and a cationic degree of substitution in the range from 0.1 to 2.  
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of  greater than 0.001 units  [0009-0010, 0041]  or even about 0.001 to about 5.0 [0042] and a method of using the same. 
Streuli teaches that the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or 
Streuli teaches that quaternium compounds can include polyquaternium compounds such as polyquaternium-46 [0043]  (which meet the instant compound of claim 5 and hence meet instant claim 1 component b), as evidenced by “Polyquaternium” document attached. Polyquaternium -46 is a terpolymer of vinylcaprolactam, vinylpyrrolidone, and quaternized vinylimidazole and polyquaternium compounds are useful hair care (pages 2-3). Streuli also teaches that the hair styling polymers can further include copolymers such as vinylcaprolactam copolymers [0045].  
Example 1 of Streuli includes both 87.49% water, 2.5% polyquaternium-11, 1% guar hydroxypropyltrimonium chloride and 0.06% lactic acid. Example 2 of Streuli further includes 0.46% aminomethyl propanol, which meet the instant claimed alkanolamine. Thus, Streuli exemplifies a composition comprising a combination of cationic polymers for treating hair and styling. 
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare a hair styling composition comprising a combination of cationic polymers such as Gaffix® VC 713 [0010] of Michael and a cationic guar hydroxypropyltrimonium chloride (Michael or Streuli), and further in the claimed amounts and in the claimed ratios of claims 11-19 because both Michael and Streuli teaches hair styling compositions comprising hair styling agents thus constituting analogous art, and both references teach cationic polymers for providing long-lasting effect and effective detangling, wet combability, curl retention etc (page 14, [0053]) and for different types of hair [0054]. Thus, a skilled artisan would 
Streuli further teaches that the cationically modified guar derivatives that have a molecular weight within the claimed range and a degree of cationic substitution that overlaps with the instant claimed range for excellent hair styling. Streuli teaches that the cationically modified guar gum has a degree of cationic substitution from about 0.001 to about 5.0 [0042]. Instant claims require cationic degree of substitution between 0.1 and 2.0. Thus, Streuli teaches gaur derivatives with an overlapping degree of cationic substitution. Similarly, Streuli teaches cationically modified guar gum with overlapping molecular weights with that of the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, Streuli does not teach the claimed molecular weight of 50,000 to 70,000.
The present rejection further relies on the teachings of Greyson et al and Gruber et al.
Greyson teaches personal care composition comprising modified guar derivatives (abstract), for use in shampoos, conditioners, leave-in conditioners, rinse off conditioners or body washes, for hair conditioner [0010] and for improved water resistance, reduced build up, and reduction of combing forces in hair [0016-0017].   For the modified guar derivatives, Greyson teaches hydroxypropyl guar [0018] and suggests molecular weight of 50 to 5000 kDa, 75-5000 kDA [0023]. Greyson suggests an overlapping molecular weights of guar derivatives with the instant claimed 50-70 kDa 
Gruber et al studied the ability of cationic polysaccharides in their deposition on to keratin surfaces, the cationic polysaccharides include polyquaternium-10 and cationic guar hydroxypropyltrimonium chloride (abstract). Gruber teaches that the molecular weight of the cationic polymers play the most significant role in influencing the deposition of the polymers from the surfactant, on various hair tresses (abstract and introduction, page 122).  Table I of Gruber teaches the cationic guar and polyquaternium-10 used for the deposition studies (page 121, para 1-2; Table 1). Figure 3 of Gruber shows significant the effect of molecular weight (viscosity ) of the cationic polymer on deposition (p 125), with the deposition of the polymer on the hair increased with increasing molecular weight, and that higher molecular weight polymers form more viscous associative complexes, hindering the removal of the deposits form the hair during rinsing.  
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to optimize the molecular weight and degree of substitution of cationic guar, in the hair styling compositions derived from the combined teachings of Michael and Streuli, so as to be within the claimed range 50- 70 kDa, and a DS of 0.1 to 2.0 as being suitable for achieving the desired hair styling effect. One skilled in the art would have been motivated to optimize because Streuli teaches a range of molecular weights that encompasses the claimed range, and for the same hair fixing effect. Further, Greyson also suggest cationic guar derivatives with molecular weight of 50-5000 KDa as being suitable for improved water resistance, 
The exemplified compositions of Streuli (example 1) include the instant claimed amount of water (claim 8) and citric acid (claim 7) along with cationically modified guar gum and polyquaternium compounds for providing effective hair styling. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the composition of Michael and Streuli and employ the claimed amounts of water and citric acid or other organic acids such as those described by Streuli so as to provide the desired buffering capacity so as to achieve the desired pH and thus effective hair styling.
Michael does not teach the newly added limitation instant carbomer. The teachings of Streuli, Michael, Greyson and Gruber discussed above do not teach instant claim c) polyvinylpyrrolidone of claim 20.
However, example 13 of Streuli teaches that the composition further comprises a gelling agent, Carbomer, in an amount 0.04wt% [Example 13] in a hair styling composition which also includes Guar hydropropyltrimonium chloride. 
 Further, Sha teaches a hair conditioning polymer comprising an aqueous medium, at least one nonionic film forming polymer, at least one viscosity modifying 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the teachings of Michael (modified by Streuli, Greyson and Gruber references for the claimed molecular weight ranges of Guar derivatives) by further including carbomer and PVP because, Sha teaches carbomer as an additional viscosity modifying agent and PVP as a non-ionic film-forming polymer in a hair conditioning composition. Sha suggests addition of PVP in a composition that also comprises the claimed guar hydroxypropyltrimonium chloride and a cationic polymer, polyquaternium. The motivation to employ a combination of guar hydroxypropyltrimonium chloride and carbomer, two viscosity modifying agents, comes from Streuli reference because example 13 of the said reference suggests both compounds in a hair gel composition. A skilled artisan would have expected to achieve a suitable viscosity with a combination of guar hydroxypropyltrimonium chloride and carbomer, and further provide an improved style holding and reduced frizz, excellent .



Double Patenting
2.	Claims 1-2, 4-8 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8, 10-22 of  copending Application No. 16/718052 (US 2020/0188279) in view of DE 19937434 to Michael et al. (cited on IDS dated 9/4/20) and WO 2019/191747 to Streuli et al (Streuli).
Instant claims as well as the copending claims of 16/718,052 application are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims recite a cationically modified gaur gum with the same molecular weight and degree of cationic substitution, including the amended molecular weight. Both sets of claims recite that the composition further comprises an organic acid or its salt, and water. Copending claims do not recite the instant claimed component b) and the newly added gelling agent, carbomer.
Michael teaches a hair treatment composition comprising: a) 0.01% to 20 wt% a terpolymer made of vinylpyrrolidone, vinylcaprolactam and a basic acrylamide monomer; b) 0.01 to 10 wt% cationic hair care polymer; c) 0.01-5 wt% of a film-forming non-ionic polymer; and d) 0.01-10- wt% cationic surfactant (abstract, 0005), for effective hair styling with a long-lasting volume effect, good hair care properties and low residue 
Thus, Michael teaches the instant claimed terpolymer as well as guar hydroxypropyltrimonium chloride, for hair styling effect. For the amounts of terpolymer and cationic guar polymer, Michael teaches 0.01 to 10 wt% cationic hair care polymer, which includes the claimed ranges of instant claims 11-15. While Michael does not necessarily teach a combination of cationic polymers such as those claimed components a) and b) and instead teaches that the composition includes at least one cationic polymer suggesting more than one cationic polymers can be employed.  
Further, Michael reference does not teach the molecular weight and a cationic degree of substitution in the range from 0.1 to 2.  Michael also lacks instant carbomer.
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of  greater than 0.001 units  [0009-0010, 0041]  or even about 0.001 to about 5.0 [0042] and a method of using the same. 

Streuli teaches that quaternium compounds can include polyquaternium compounds such as polyquaternium-46 [0043]  (which meet the instant compound of claim 5 and hence meet instant claim 1 component b), as evidenced by “Polyquaternium” document attached. Polyquaternium -46 is a terpolymer of vinylcaprolactam, vinylpyrrolidone, and quaternized vinylimidazole and polyquaternium compounds are useful hair care (pages 2-3). Streuli also teaches that the hair styling polymers can further include copolymers such as vinylcaprolactam copolymers [0045].  
Example 1 of Streuli includes both 87.49% water, 2.5% polyquaternium-11, 1% guar hydroxypropyltrimonium chloride and 0.06% lactic acid. Example 2 of Streuli further includes 0.46% aminomethyl propanol, which meet the instant claimed alkanolamine. Thus, Streuli exemplifies a composition comprising a combination of cationic polymers for treating hair and styling. 
Additionally, Streuli exemplifies a hair styling gel composition comprising cationic guar derivative and carbomer (example 13).
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare a hair styling composition of the copending claims by including a combination of cationic polymers such as Gaffix® VC 713 [0010] of Michael and a cationic guar hydroxypropyltrimonium chloride (of 

3.	Claims 1-2, 4-8 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-8, 10-15 of copending Application No. 16/718048 (US 2020/0188278) in view of DE 19937434 to Michael et al. (cited on IDS dated 9/4/20) and WO 2019/191747 to Streuli et al (Streuli).
Instant claims as well as the copending claims of 16/718,048 application are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims recite a cationically modified gaur gum with the same molecular weight and degree of cationic substitution, including the amended molecular  Claim 14 of the copending application recites carbomer and thus meet instant claimed new limitation.
Copending claims do not recite the instant claimed component b).
Michael teaches a hair treatment composition comprising: a) 0.01% to 20 wt% a terpolymer made of vinylpyrrolidone, vinylcaprolactam and a basic acrylamide monomer; b) 0.01 to 10 wt% cationic hair care polymer; c) 0.01-5 wt% of a film-forming non-ionic polymer; and d) 0.01-10- wt% cationic surfactant (abstract, 0005), for effective hair styling with a long-lasting volume effect, good hair care properties and low residue [0004]. For the terpolymer a), Michael specifically states Aquaflex SF40 [0006]. Instant specification at [0066] teaches copolymer b) terpolymer made of N-vinylpyrrolidone, N-vinylcaprolactam and N,N-dimethylaminopropylmethacrylate, which can be Aquaflex SF 40. For cationic polymer Michael teaches several cationic polymers including such as guar, in particular cationic guar hydroxypropyltrimonium chloride [0011].  Among the cationic polymers, Michael also teaches terpolymer of vinylpyrrolidone, dimethylaminoethyl methacrylate and vinylcaprolactam sold under the tradename Gaffix® VC 713 [0010], which meets the instant claimed component b) in claim 1, and in claim 5.
Thus, Michael teaches the instant claimed terpolymer as well as guar hydroxypropyltrimonium chloride, for hair styling effect. For the amounts of terpolymer and cationic guar polymer, Michael teaches 0.01 to 10 wt% cationic hair care polymer, which includes the claimed ranges of instant claims 11-15. While Michael does not necessarily teach a combination of cationic polymers such as those claimed 
Further, Michael reference does not teach the molecular weight and a cationic degree of substitution in the range from 0.1 to 2.  
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of  greater than 0.001 units  [0009-0010, 0041]  or even about 0.001 to about 5.0 [0042] and a method of using the same. 
Streuli teaches that the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or maleic anhydride or polyimide, and at least cosmetic ingredient such as citric acid, lactic acid, malic acid etc [0014-0015]. 
Streuli teaches that quaternium compounds can include polyquaternium compounds such as polyquaternium-46 [0043]  (which meet the instant compound of claim 5 and hence meet instant claim 1 component b), as evidenced by “Polyquaternium” document attached. Polyquaternium -46 is a terpolymer of vinylcaprolactam, vinylpyrrolidone, and quaternized vinylimidazole and polyquaternium compounds are useful hair care (pages 2-3). Streuli also teaches that the hair styling polymers can further include copolymers such as vinylcaprolactam copolymers [0045].  
Example 1 of Streuli includes both 87.49% water, 2.5% polyquaternium-11, 1% guar hydroxypropyltrimonium chloride and 0.06% lactic acid. Example 2 of Streuli further includes 0.46% aminomethyl propanol, which meet the instant claimed 
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare a hair styling composition of the copending claims by including a combination of cationic polymers such as Gaffix® VC 713 [0010] of Michael and a cationic guar hydroxypropyltrimonium chloride (of copending claims), and further in the claimed amounts and in the claimed ratios of claims 11-19 because both Michael and Streuli teaches hair styling compositions comprising hair styling agents thus constituting analogous art, and both references teach cationic polymers for providing long-lasting effect and effective detangling, wet combability, curl retention etc (page 14, [0053]) and for different types of hair [0054]. Thus, a skilled artisan would have expected to enhanced effect of hair styling such as curl retention, detangling effect with a combination of cationic polymers i.e., cationic gaur hydroxypropyltrimonium chloride and Gaffix® VC 713. Thus, one of an ordinary skill in the art would have expected that the combination of vinylcaprolactam containing copolymers of Michael and guar derivatives of the copending claims provide an excellent hair styling effect. 
This is a provisional nonstatutory double patenting rejection.

4.	Claims 1-2, 4-8 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-8 and 10-19 of copending Application No. 16/718045 (US 2020/0188277) in view of DE 19937434 to Michael et al. (cited on IDS dated 9/4/20) and WO 2019/191747 to Streuli et al (Streuli). 
Instant claims as well as the copending claims of 16/718,045 application are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims recite a cationically modified gaur gum with the same molecular weight and degree of cationic substitution including the amended molecular weight. Both sets of claims, similar to the instant claims recite that the composition further comprises an organic acid or its salt. 
Copending application claims carbomer and thus meet instant claimed new limitation. 
Copending claims do not recite the instant claimed component b) at least one vinylcaprolactam-containing copolymer of claim 1.
Michael teaches a hair treatment composition comprising: a) 0.01% to 20 wt% a terpolymer made of vinylpyrrolidone, vinylcaprolactam and a basic acrylamide monomer; b) 0.01 to 10 wt% cationic hair care polymer; c) 0.01-5 wt% of a film-forming non-ionic polymer; and d) 0.01-10- wt% cationic surfactant (abstract, 0005), for effective hair styling with a long-lasting volume effect, good hair care properties and low residue [0004]. For the terpolymer a), Michael specifically states Aquaflex SF40 [0006]. Instant specification at [0066] teaches copolymer b) terpolymer made of N-vinylpyrrolidone, N-vinylcaprolactam and N,N-dimethylaminopropylmethacrylate, which can be Aquaflex SF 40. For cationic polymer Michael teaches several cationic polymers including such as guar, in particular cationic guar hydroxypropyltrimonium chloride [0011].  Among the cationic polymers, Michael also teaches terpolymer of vinylpyrrolidone, 
Thus, Michael teaches the instant claimed terpolymer as well as guar hydroxypropyltrimonium chloride, for hair styling effect. For the amounts of terpolymer and cationic guar polymer, Michael teaches 0.01 to 10 wt% cationic hair care polymer, which includes the claimed ranges of instant claims 11-15. While Michael does not necessarily teach a combination of cationic polymers such as those claimed components a) and b) and instead teaches that the composition includes at least one cationic polymer suggesting more than one cationic polymers can be employed.  
Further, Michael reference does not teach the molecular weight and a cationic degree of substitution in the range from 0.1 to 2.  
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of  greater than 0.001 units  [0009-0010, 0041]  or even about 0.001 to about 5.0 [0042] and a method of using the same. 
Streuli teaches that the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or maleic anhydride or polyimide, and at least cosmetic ingredient such as citric acid, lactic acid, malic acid etc [0014-0015]. 
Streuli teaches that quaternium compounds can include polyquaternium compounds such as polyquaternium-46 [0043]  (which meet the instant compound of 
Example 1 of Streuli includes both 87.49% water, 2.5% polyquaternium-11, 1% guar hydroxypropyltrimonium chloride and 0.06% lactic acid. Example 2 of Streuli further includes 0.46% aminomethyl propanol, which meet the instant claimed alkanolamine. Thus, Streuli exemplifies a composition comprising a combination of cationic polymers for treating hair and styling. 
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare a hair styling composition of the copending claims by including a combination of cationic polymers such as Gaffix® VC 713 [0010] of Michael and a cationic guar hydroxypropyltrimonium chloride (of copending claims), and further in the claimed amounts and in the claimed ratios of claims 11-19 because both Michael and Streuli teaches hair styling compositions comprising hair styling agents thus constituting analogous art, and both references teach cationic polymers for providing long-lasting effect and effective detangling, wet combability, curl retention etc (page 14, [0053]) and for different types of hair [0054]. Thus, a skilled artisan would have expected to enhanced effect of hair styling such as curl retention, detangling effect with a combination of cationic polymers i.e., cationic gaur hydroxypropyltrimonium chloride and Gaffix® VC 713. Thus, one of an ordinary skill in the art would have expected that the combination of vinylcaprolactam containing . 
This is a provisional nonstatutory double patenting rejection.

5.	Claims 1-2, 4-8 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-9, 12, 14-19, 21-24 of copending Application No. 16/717515 (US 2020/0188273) OR over claims 1-20 of copending Application No. 16/717555 (US 2020/01888274)  OR over claims 1-15 and 17-19 of copending Application No. 16/717636 (US 2020/01888275), EACH  in view of DE 19937434 to Michael et al. (cited on IDS dated 9/4/20) and WO 2019/191747 to Streuli et al (Streuli). 
 
Instant claims as well as the copending claim sets are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims recite a cationically modified gaur gum with the same molecular weight and degree of cationic substitution including the amended molecular weight. Both sets of claims, similar to the instant claims recite that the composition further comprises an organic acid or its salt. Copending application 16/717515 and 16/717636 claims recite carbomer and thus meet instant claimed new limitation.
None of the Copending claim sets do not recite the instant claimed component b) copolymer of claim 1. Copending claims of 16/717555 lack the instant carbomer.
Michael teaches a hair treatment composition comprising: a) 0.01% to 20 wt% a terpolymer made of vinylpyrrolidone, vinylcaprolactam and a basic acrylamide 
Thus, Michael teaches the instant claimed terpolymer as well as guar hydroxypropyltrimonium chloride, for hair styling effect. For the amounts of terpolymer and cationic guar polymer, Michael teaches 0.01 to 10 wt% cationic hair care polymer, which includes the claimed ranges of instant claims 11-15. While Michael does not necessarily teach a combination of cationic polymers such as those claimed components a) and b) and instead teaches that the composition includes at least one cationic polymer suggesting more than one cationic polymers can be employed.  
Further, Michael reference does not teach the molecular weight and a cationic degree of substitution in the range from 0.1 to 2.  
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 
Streuli teaches that the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or maleic anhydride or polyimide, and at least cosmetic ingredient such as citric acid, lactic acid, malic acid etc [0014-0015]. 
Streuli teaches that quaternium compounds can include polyquaternium compounds such as polyquaternium-46 [0043]  (which meet the instant compound of claim 5 and hence meet instant claim 1 component b), as evidenced by “Polyquaternium” document attached. Polyquaternium -46 is a terpolymer of vinylcaprolactam, vinylpyrrolidone, and quaternized vinylimidazole and polyquaternium compounds are useful hair care (pages 2-3). Streuli also teaches that the hair styling polymers can further include copolymers such as vinylcaprolactam copolymers [0045].  
Example 1 of Streuli includes both 87.49% water, 2.5% polyquaternium-11, 1% guar hydroxypropyltrimonium chloride and 0.06% lactic acid. Example 2 of Streuli further includes 0.46% aminomethyl propanol, which meet the instant claimed alkanolamine. Thus, Streuli exemplifies a composition comprising a combination of cationic polymers for treating hair and styling. Further, example 13 of Streuli teaches a combination of guar derivatives and carbomer.
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare a hair styling composition of each of the above copending claims by including a combination of cationic polymers . 
This is a provisional nonstatutory double patenting rejection.

6.	Claims 1-2, 4-8 and 10-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/717675 (US 2020/0188276), in view of DE 19937434 to Michael et al. (cited on IDS dated 9/4/20), WO 2019/191747 to Streuli et al (Streuli), US 2016/0310401 to Greyson et al and Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001).
Instant claims as well as the copending claim sets are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims 
Copending claims do not recite the instant claimed component b) copolymer of claim 1. Copending claims of 16/717555 lack the instant carbomer.

Michael teaches a hair treatment composition comprising: a) 0.01% to 20 wt% a terpolymer made of vinylpyrrolidone, vinylcaprolactam and a basic acrylamide monomer; b) 0.01 to 10 wt% cationic hair care polymer; c) 0.01-5 wt% of a film-forming non-ionic polymer; and d) 0.01-10- wt% cationic surfactant (abstract, 0005), for effective hair styling with a long-lasting volume effect, good hair care properties and low residue [0004]. For the terpolymer a), Michael specifically states Aquaflex SF40 [0006]. Instant specification at [0066] teaches copolymer b) terpolymer made of N-vinylpyrrolidone, N-vinylcaprolactam and N,N-dimethylaminopropylmethacrylate, which can be Aquaflex SF 40. For cationic polymer Michael teaches several cationic polymers including such as guar, in particular cationic guar hydroxypropyltrimonium chloride [0011].  Among the cationic polymers, Michael also teaches terpolymer of vinylpyrrolidone, dimethylaminoethyl methacrylate and vinylcaprolactam sold under the tradename Gaffix® VC 713 [0010], which meets the instant claimed component b) in claim 1, and in claim 5.
Thus, Michael teaches the instant claimed terpolymer as well as guar hydroxypropyltrimonium chloride, for hair styling effect. For the amounts of terpolymer and cationic guar polymer, Michael teaches 0.01 to 10 wt% cationic hair care polymer, 
Further, Michael reference does not teach the molecular weight and a cationic degree of substitution in the range from 0.1 to 2.  
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of  greater than 0.001 units  [0009-0010, 0041]  or even about 0.001 to about 5.0 [0042] and a method of using the same. 
Streuli teaches that the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or maleic anhydride or polyimide, and at least cosmetic ingredient such as citric acid, lactic acid, malic acid etc [0014-0015]. 
Streuli teaches that quaternium compounds can include polyquaternium compounds such as polyquaternium-46 [0043]  (which meet the instant compound of claim 5 and hence meet instant claim 1 component b), as evidenced by “Polyquaternium” document attached. Polyquaternium -46 is a terpolymer of vinylcaprolactam, vinylpyrrolidone, and quaternized vinylimidazole and polyquaternium compounds are useful hair care (pages 2-3). Streuli also teaches that the hair styling polymers can further include copolymers such as vinylcaprolactam copolymers [0045].  


Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare a hair styling composition of the copending claims by including a combination of cationic polymers such as Gaffix® VC 713 [0010] of Michael and carbomer and cationic guar hydroxypropyltrimonium chloride, in the claimed amounts and in the claimed ratios (instant claims 11-19) because both Michael and Streuli teaches hair styling compositions comprising hair styling agents thus constituting analogous art, and both references teach cationic polymers for providing long-lasting effect and effective detangling, wet combability, curl retention etc (page 14, [0053]) and for different types of hair [0054]. Thus, a skilled artisan would have expected to enhanced effect of hair styling such as curl retention, detangling effect with a combination of cationic polymers i.e., cationic gaur hydroxypropyltrimonium chloride and Gaffix® VC 713 with a combination of vinylcaprolactam containing copolymers of Michael and guar derivatives of the copending claims provide an excellent hair styling effect. A skilled artisan would further expect that a combination of carbomer with guar derivatives further provides the desired gelling effect to the hair styling composition. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, Streuli does not teach the claimed molecular weight of 50,000 to 70,000.
The present rejection further relies on the teachings of Greyson et al and Gruber et al.
Greyson teaches personal care composition comprising modified guar derivatives (abstract), for use in shampoos, conditioners, leave-in conditioners, rinse off conditioners or body washes, for hair conditioner [0010] and for improved water resistance, reduced build up, and reduction of combing forces in hair [0016-0017].   For the modified guar derivatives, Greyson teaches hydroxypropyl guar [0018] and suggests molecular weight of 50 to 5000 kDa, 75-5000 kDA [0023]. Greyson suggests an overlapping molecular weights of guar derivatives with the instant claimed 50-70 kDa (50,000 to 70,000). Table 1 of Greyson teaches that the application of the guar derivative  

Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to optimize the molecular weight and degree of substitution of cationic guar, in the hair styling compositions of copending claims (modified by the teachings of Michael and Streuli) so as to be within the claimed range 50- 70 kDa, and a DS of 0.1 to 2.0 as being suitable for achieving the desired hair styling effect. One skilled in the art would have been motivated to optimize because Streuli teaches a range of molecular weights that encompasses the claimed range, and for the same hair fixing effect. Further, Greyson also suggest cationic guar derivatives with molecular weight of 50-5000 KDa as being suitable for improved water resistance, reduced build up, and reduction of combing forces in hair [0016-0017]. In this regard, Gruber also suggests that the deposition of the hair conditioning guar derivatives is a 
The exemplified compositions of Streuli (example 1) include the instant claimed amount of water (claim 8) and citric acid (claim 7) along with cationically modified guar gum and polyquaternium compounds for providing effective hair styling. Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the composition of copending claims and employ the claimed amounts of water and citric acid or other organic acids such as those described by Streuli so as to provide the desired buffering capacity so as to achieve the desired pH and thus effective hair styling. This is a provisional nonstatutory double patenting rejection.

7.	Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/717675 (US 2020/0188276), in view of DE 19937434 to Michael et al. (cited on IDS dated 9/4/20), WO 2019/191747 to Streuli et al (Streuli), US 2016/0310401 to Greyson et al and Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001), as applied to s 1-2, 4-8 and 10-19, and further in view of US 20140186284 to Sha et al (Sha).

Sha teaches a hair conditioning polymer comprising an aqueous medium, at least one nonionic film forming polymer, at least one viscosity modifying agent, at least cationic polymer and at least one cationic surfactant (abstract) and for providing light-weight feel and for providing a desirable cosmetic attributed to keratinous substrates [0010]. The nonionic film forming polymers i.e., vinylpyrrolidone homo or copolymers including polyvinylpyrrolidone (PVP) [0034 and 0037] and VP/vinyl acetate [0037] respectively. For the viscosity modifying agent, Sha teaches guar gums such as the claimed hydroxypropyl trimonium chloride [0042]. For the cationic polymer, Sha teaches polyquaternium compounds [0051]. Example 1 of Sha teaches a conditioning composition comprising PVP, a polyquaternium, guar hydroxypropyltrimonium chloride etc. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the copending claims (modified by teachings of Streuli, Michael, Greyson and Gruber references) by including PVP because, Sha teaches PVP as a non-ionic film-forming polymer in a hair conditioning composition that also comprises the claimed guar hydroxypropyltrimonium chloride and a cationic polymer, polyquaternium. A skilled artisan would have expected an improved style holding and reduced frizz with the combination of Streuli and Michael, and also provide an excellent conditioning, unexpectedly good styling effects, good manageability and a good/sleek feel to the hair [0020] with the non-ionic film forming PVP, as taught by Sha. This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 7/8/21 have been fully considered but they are not persuasive.
Applicants argue that instant claim 1 has been amended to recite a gelling agent,  Carbomer and that the references of record i.e., WO 2019/191747 to Streuli et al., Michael, Greyson and Gruber do not teach the newly added limitation, Carbomer. It is also argued that Sha reference (with respect to claim 20) does not teach carbomer. Hence, it is argued that the rejections should be withdrawn.
 However, the arguments are not persuasive because Streuli also teaches Carbomer, in an amount 0.04wt% [Example 13] in a hair styling composition that includes Guar hydropropyltrimonium chloride. Streuli also teaches that the composition is a hair styling gel. With respect to claim 20, Applicants’ arguments are not persuasive Streuli as well as Sha references teach Carbomer as a viscosity modifying agent, [0046] for treating hair and providing hair conditioning. Hence, applicants’ arguments are not found persuasive.
With respect to the Double patenting rejections Applicants note that the primary references for these rejections and the instant Application are commonly owned by Henkel AG & Co. KGaA. Applicants request that the Office holds the provisional non-statutory double patenting rejections in abeyance until a time in which the Office provides an indication of allowable subject matter in the instant claims. At such a time, if the state of the instant claims are anticipated by or would have been obvious over the 
 However, Applicants’ response does not provide any arguments regarding the merits of the double patenting rejections and further the argument that the primary references and the instant Application are commonly owned by Henkel AG & Co. KGaA is not found persuasive. Since none of the claims are found allowable at this time, the double patenting rejections have been maintained. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/LAKSHMI S CHANNAVAJJALA/          Primary Examiner, Art Unit 1611